Citation Nr: 1550777	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent prior to February 13, 2013, for paroxysmal supraventricular tachycardia/paroxysmal atrial tachycardia (hereinafter a "heart disability").

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a 10 percent evaluation effective February 24, 2003.  The Veteran appeals for a higher initial evaluation.  In addition, the Veteran requested a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  The Board finds that the issue of TDIU has been raised by the record, and is properly before the Board.   

During the pendency of the appeal, the RO issued a June 2015 rating decision granting an increased evaluation of 60 percent effective February 24, 2003, and of 100 percent effective February 13, 2013, for his service-connected heart disability.  As the Veteran has received the maximum evaluation for his heart disability as of February 13, 2013, and continues to appeal for a higher evaluation for his heart disability prior to February 13, 2013, the Board has recharacterized the issue on appeal as reflected on the title page.  

In addition, the RO issued an August 2015 rating decision denying a TDIU.  The Veteran continues to appeal for a TDIU and as it remains a part of the Veteran's appeal for a higher evaluation for his service-connected heart disability, the Board will also address the TDIU issue on appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to February 13, 2013, the Veteran's service-connected heart disability is characterized by a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent prior to February 13, 2013, for a service-connected heart disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7010-7011 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim a for higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in December 2007 and August 2008, with subsequent addenda provided in September 2008, November 2008, and September 2010.  In addition, a July 2012 VHA Opinion was provided.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Evaluation Claim

As already described above, the Veteran has already been evaluated as 100 percent disabling as of February 13, 2013, for his service-connected heart disability.  However, the Veteran continues to seek a higher evaluation prior to February 13, 2013, as he has not expressed satisfaction with his 60 percent evaluation during that period.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's service-connected heart disability has been currently evaluated as 60 percent disabling effective February 24, 2003, and evaluated as 100 percent disabling effective February 13, 2013, under 38 C.F.R. § 4.104, Diagnostic Codes 7010-7011.  The evaluation for the period since February 13, 2013, is not on appeal.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  In this case, Diagnostic Code 7010, for supraventricular arrhythmias, only provides for a maximum evaluation of 30 percent.  As the Veteran is already in receipt of a 60 percent evaluation for this period, this diagnostic code is not applicable.  

Under Diagnostic Code 7011, for sustained ventricular arrhythmias, a 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

In December 2007, the Veteran was afforded a VA examination.  The Veteran report his current heart symptoms, including heart palpitations, dizziness, syncope, shortness of breath and fatigue.  Following questioning of the Veteran's exercise tolerance, the VA examiner noted that the Veteran was able to achieve a level of activity of 6 METs, including carpentry, painting, and gardening.  Upon objective evaluation, the VA examiner found that the Veteran had an irregular heart rhythm with a ventricular response of 80.  An echocardiogram revealed a left ventricular dysfunction with an ejection fraction (LVEF) of 60 to 65 percent.   

The Veteran underwent another VA examination in August 2008.  The Veteran reported his current heart-related symptomatology.  The VA examiner noted that the Veteran had an estimated METs level of 4 to 5 and he was able to do light carpentry work, clean windows, rake leaves, and walk short distances.  The VA examiner documented that the Veteran did not have a history of myocardial infarction, congestive heart failure, or acute rheumatic heart disease.  Upon objective evaluation, the VA examiner found a 1/6 systolic murmur heard best over the mitral valve area without radiation.  An echocardiogram revealed LVEF of 60 to 65 percent.  The Veteran was diagnosed with paroxysmal atrial tachycardia and mild hypertensive heart disease with preserved ejection fraction. 

September 2008 and September 2010 VA addenda to the August 2008 VA examination did not include any new objective findings for the Veteran's service-connected heart disability.  

Based on a careful review of all of the evidence of record, the Board finds that, prior to February 13, 2013, the Veteran's service-connected heart disability does not warrant a 100 percent evaluation.  The evidence, during the relevant appeal period, does not demonstrate that the Veteran's service-connected heart disability is characterized by chronic congestive heart failure, a workload of 3 METs or less, or LVEF of less than 30 percent.  Indeed, at the August 2008 VA examination, the VA examiner found that the Veteran had a METs of 4 to 5 and the Veteran reported symptoms of dyspnea with exertion, fatigue and dizziness.  These symptoms are consistent with a 60 percent evaluation, but are not significant enough to warrant a higher 100 percent evaluation.  Therefore, the Board finds that the Veteran's service-connected heart disability is not more than 60 percent disabling.  

The Board has considered whether the Veteran's service-connected heart disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected heart disability manifests symptoms of heart palpitations, syncope, dyspnea, fatigue, dizziness, and shortness of breath resulting in a decreased ability to perform activities.  The rating schedule takes into account the severity of the heart symptoms and their resulting functional impairment and provides for a higher evaluation than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 60 percent prior to February 13, 2013 for a heart disability is denied.


REMAND

As previously discussed above, the Veteran raised the issue of entitlement to a TDIU when he disagreed with his initial evaluation for his service-connected heart disability.  In an August 2015 rating decision the RO denied the Veteran's claim for a TDIU finding it moot, because the Veteran was now receiving a 100 percent evaluation for his sole service-connected disability as of February 13, 2013.  The RO did not consider whether the Veteran was entitled to a TDIU prior to February 2013 even though the Veteran had a 60 percent evaluation for his heart disability since February 24, 2003.  The Veteran continues to appeal for a TDIU.  See September 2015 correspondence.

The Board observes that the Veteran has submitted additional evidence and argument in support of his claim, including an August 2015 VA Form 21-8940, which had not been considered by the RO in its August 2015 rating decision.  In an October 2015 correspondence, the Veteran has specifically requested that the AOJ review this evidence in support of his TDIU claim and readjudicate his claim.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, on remand, this new evidence, as well as all additional evidence submitted since the issuance of the August 2015 rating decision should be considered when readjudicating the Veteran's claim for prior to February 13, 2013.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim for TDIU prior to February 13, 2013, with consideration of the additional evidence associated with the claims file since the issuance of the August 2015 rating decision, including the August 2015 VA Form 21-8940.  If benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


